Citation Nr: 1007716	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a rating in excess of 20 percent for type 2 
diabetes mellitus, with hypertension, erectile dysfunction 
and onychomycosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to July 1972.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, continued a 20 percent rating for type 2 
diabetes mellitus, with hypertension, onychomycosis of the 
bilateral great toenails, and erectile dysfunction.  In 
August 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.

The matter of entitlement to a separate compensable rating 
for onychomycosis is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.	The Veteran's diabetes mellitus requires a restricted diet 
and insulin injections, but it is not shown to require 
regulation of activities.

2.	Throughout the appeal period the Veteran's hypertension 
has required medication for control (with a reasonably shown 
history of diastolic pressures of 100).  

3.	The Veteran's erectile dysfunction does not have 
associated deformity of the penis; the glans penis is intact; 
he has been awarded, and receives, special monthly 
compensation (SMC) for loss of use of a creative organ.





CONCLUSIONS OF LAW

1.	A rating in excess of 20 percent for diabetes mellitus is 
not warranted. §§ 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2009).

2.	A separate 10 percent rating is warranted for the 
Veteran's hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.104, Code 7101 (2009).

3.	The Veteran's erectile dysfunction as a complication of 
diabetes is compensated via an award of SMC, and a further 
separate compensable rating for erectile dysfunction is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Codes 7521, 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran did not receive timely notice that substantially 
complied with these requirements.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In March 2006, he was provided 
with general notice regarding how disability ratings and 
effective dates are assigned and in December 2008, the type 
of evidence needed to substantiate his claim such as evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as specific notice regarding how the disability 
rating is made.  A March 2009 supplemental statement of the 
case (SSOC) readjudicated the matters after the appellant and 
his representative responded (curing any notice timing 
defect).  [In April 2009 correspondence the Veteran indicated 
that he had no further information to submit.  At the hearing 
before the undersigned, he submitted additional evidence, 
with a waiver of RO review.]  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2005, June 2005, 
May 2007, and September 2007.  The examination reports and 
treatment records provide sufficient information for the 
Board to consider the matters addressed on the merits herein.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that 
VA must provide an examination that is adequate for rating 
purposes).  He has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  Separate diagnostic 
codes provide the criteria for each specific disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The matters of the rating for diabetes (of itself) and 
entitlement to separate compensable ratings for recognized 
complications of the disease will be addressed separately, in 
turn.

Diabetes Mellitus

Diabetes mellitus is rated under Code 7913, which provides 
for a 10 percent rating when the disease is managed by a 
restricted diet only; a 20 percent rating is warranted when 
the diabetes requires insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet; a 40 percent 
rating is warranted when insulin, a restricted diet, and 
regulation of activities are required; a 60 percent rating is 
warranted when insulin, a restricted diet and regulation of 
activities are required, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care-provider plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately rated.  38 C.F.R. § 4.119.  Note 1 following Code 
7913 provides that compensable complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Code 7913.  

A June 2004 rating decision granted service connection for 
diabetes mellitus, with hypertension, onychomycosis of 
bilateral great toes and erectile dysfunction, rated 20 
percent.  The instant claim for increase was received in 
March 2005, along with a statement from the Veteran's private 
physician, dated that month, indicating that the Veteran's 
diabetes mellitus was no longer controlled with oral 
medication and required insulin therapy.  A May 2005 VA 
outpatient treatment report shows that the Veteran was on 
insulin therapy, the assessment was, type 2 diabetes, 
currently in poor control.  

On June 2005 VA examination, it was noted that the Veteran 
was taking insulin in the morning and at bedtime.  He was 
having burning and tingling of his feet that made it 
difficult for him to work and walk.  Regarding activities, he 
stated that he avoided walking and exercising due to foot 
pain and due to cramps in his calves on walking more than one 
block.  The diagnosis was severe diabetes mellitus, type 2, 
on oral medications and insulin.  

Private outpatient treatment records, dated from May 2003 to 
January 2006, show that the Veteran received ongoing 
treatment for diabetes, without reported episodes of 
ketoacidosis or hypoglycemic reactions.  When last evaluated, 
the diabetes was noted to be in poor control, and the Veteran 
was to be referred to a dietitian.  The examiner observed 
that the Veteran worked six months per year for the IRS.  

VA outpatient treatment records show that the Veteran 
continues to be monitored for his diabetes mellitus.  In May 
2007, the assessment was diabetes mellitus, type 2, 
borderline control.  On September 2007 VA examination, it was 
noted that he had not been hospitalized for ketoacidosis or 
hypoglycemic reactions; was on a no-sweet and low cholesterol 
diet; and his weight was stable.  He did not know if he was 
restricted from strenuous activities because he could not do 
them due to cardiac and foot problems.  He took oral 
hypoglycemic medication and insulin several times a day in 
various dosages.  It was noted that the Veteran had worked as 
a tool and die maker and was licensed to be a truck driver, 
but could not work at these jobs due to frequent insulin 
injections.  

September 2008 VA treatment records show that the Veteran's 
diabetes mellitus was poorly controlled.  He was on a very 
high insulin dosage, indicating a high insulin resistance; 
but his dietary intake was inconsistent, and he often skipped 
meals for a variety of reasons.  He was encouraged to eat 
more consistent meals.  

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the 
next higher, 40 percent, rating is that in addition to 
requiring diet and insulin for control, the diabetes also 
must require regulation of activities.  [The Board notes that 
the criteria for the progressively increasing ratings for 
diabetes are stated in the conjunctive rather than the 
disjunctive, i.e., each level of increase in the rating 
requires additional criteria which must be met to warrant the 
increase in the rating.]  The record does not show that at 
any time during the appeal period the Veteran's diabetes has 
required regulation of activities.  Examiners have noted that 
he avoids strenuous activities, but that such restriction is 
due to heart and lower extremity disabilities.  Consequently, 
the evidence does not show that at any time during the appeal 
period manifestations of the Veteran's diabetes mellitus 
satisfied, or approximated, the criteria for the next higher, 
40 percent, rating; hence, such schedular rating is not 
warranted.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  Here, the 
symptoms of the Veteran's diabetes (itself, vs. separately 
ratable complications) are encompassed by the schedular 
criteria, and those criteria therefore are not inadequate.  
Consequently, referral for extraschedular consideration under 
38 C.F.R. § 3.321 is not warranted. Furthermore, the record 
does not suggest, nor does the Veteran allege, that his 
diabetes mellitus has required frequent hospitalization, or 
caused marked interference with employment, or involved other 
factors of like gravity.  Also notably, a February 2008 
unappealed rating decision denied a total disability rating 
based on individual unemployability (TDIU); that decision is 
final.  

The preponderance of the evidence is against the Veteran's 
claim.  Consequently, the benefit of the doubt doctrine does 
not apply.  The claim for increase must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Hypertensive vascular disease is rated under Code 7101, which 
provides for a 60 percent rating when diastolic pressure is 
predominantly 130 or more; a 40 percent rating when diastolic 
pressure is predominantly 120 or more; a 20 percent rating 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more; and a 10 
percent rating when diastolic pressure is predominantly 100 
or more or systolic pressure is 160 or more or as a minimum 
rating with a history of diastolic pressures of 100 or more 
and continuous medication is needed for control. 38 C.F.R. § 
4.104.

The Veteran's hypertension was service connected as a 
complication of his diabetes mellitus.  On June 2005VA 
examination, it was noted that he takes medication for 
control of hypertension.  Private treatment records dated in 
January 2003 show that he was then on medication for control 
of hypertension.  Additional treatment records and VA 
examinations, including in September 2007 showed continued 
use of medication for control of hypertension.  It is not 
clear from the records available whether the Veteran has a 
history of diastolic pressures of 100 or more.  Given the 
Veteran's prolonged use of anti-hypertensive medication, and 
with resolution of reasonable doubt in his favor, the Board 
finds that such is the case, and the criteria for a 10 
percent rating are reasonably shown met.  

The hypertension is shown to have been controlled with the 
use of medication throughout the appeal period, with no 
diastolic readings of 110 or more or systolic readings of 200 
or more.  Consequently, the criteria for the next higher (20 
percent) rating for hypertension were not met at any time 
during the appeal period.  

The Veteran is not shown to have any symptoms of hypertension 
that are not encompassed by the schedular criteria.  
Therefore, those criteria are not inadequate, and referral of 
this matter for extraschedular consideration is not 
warranted.  See Thun v. Peake, 22 Vet App 111 (2008).  Once 
again, it is noteworthy that TDIU was denied by a final 
rating decision.  

Erectile Dysfunction

The rating schedule does not provide a diagnostic code for 
rating erectile dysfunction (as the term applies in the 
instant case, i.e., the inability to maintain an erection) of 
itself.  Instead, such impairment is compensated by SMC at 
the statutory rate for loss of use of a creative organ under 
38 U.S.C.A. § 1114(k).  A January 2004 rating decision 
awarded the Veteran SMC for loss of use of a creative organ.  
A separate compensable rating may only be assigned if there 
is associated pathology that is distinct and compensable 
under the rating schedule.  

Code 7522 provides a 20 percent rating for loss of erectile 
power coupled with an identifiable deformity of the penis.  
Code 7521 provides for a 20 percent rating where there has 
been removal of the glans (head) of the penis.  See 38 C.F.R. 
§ 4.115b.

Whenever a diagnostic code does not provide for a 0 percent 
rating, a 0 percent rating will be assigned when the 
symptomatology required for a compensable rating is not 
shown.  38 C.F.R. § 4.31.

On March 2005 VA examination, the Veteran was noted to have a 
circumcised penis with normal meatus and normal shaft.  The 
pertinent diagnosis was erectile dysfunction, secondary to 
diabetes mellitus.  

As competent (medical) evidence shows that the Veteran does 
not have penile deformity and that his glans penis is intact, 
he is not shown to be entitled to a compensable rating under 
Codes 7521 or 7522 during this appeal period.  

The Veteran's SMC award recognizes the non-occupational 
impairment that results from this disability.  

The preponderance of the evidence is against this claim.  
Therefore, the benefit of the doubt doctrine does not apply; 
the claim must be denied.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.  

A separate 10 percent rating for hypertension is granted, 
subject to the regulations governing payment of monetary 
awards.  

A separate compensable rating for erectile dysfunction (in 
addition to the Veteran's SMC award) is denied.


REMAND

The Veteran also seeks a separate compensable rating for 
onychomycosis.  In testimony before the undersigned in August 
2009, he stated that he had recently received VA treatment 
for such disability.  In addition, while the record includes 
several podiatry examination reports, there has been no 
examination specifically for the purpose of determining the 
extent of this disability.  Notably, the disability was not 
shown on September 2007 VA examination, while November 2007 
treatment records show it present, and involving all toes.  
Given the apparently conflicting findings, another 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete clinical records 
of all VA treatment the Veteran 
received for foot and/or skin 
disabilities since August 2009.  

2.  Thereafter, the RO should arrange 
for the Veteran to be examined by an 
appropriate medical professional to 
ascertain the severity of his 
onychomycosis of both feet.  The 
examiner must provide a detailed 
description of all pertinent findings 
and comment on their severity and 
associated impairment of function.  The 
Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should 
explain the rationale for any opinions 
given.

3.  The RO should then readjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


